Citation Nr: 0842046	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  04-19 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


ISSUES

1.  Entitlement to service connection for poly-substance 
dependence.

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent prior to March 28, 2007, and in excess of 70 
percent beginning March 28, 2007, for anxiety disorder, not 
otherwise specified, with depressive features.

3.  Entitlement to an initial disability rating in excess of 
10 percent for Lichen Simplex, chronic.

4.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the left 
knee/patella.

5.  Entitlement to an initial disability rating in excess of 
10 percent for status post left inguinal hernia surgery and a 
right reducible inguinal hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
July 1971, and from December 1982 to December 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In July 2004 the veteran appeared and testified at an RO 
hearing in San Juan, Puerto Rico.  The transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  The veteran does not have a current poly-substance 
dependence disorder.  

2.  The veteran's anxiety disorder with depressive features 
was productive of no more than mild to moderate symptoms such 
as depressed mood, anxiety, chronic sleep impairment, and 
forgetfulness prior to August 2005; was productive of more 
severe symptomatology, including such symptoms as constricted 
affect, hesitant speech, memory impairment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective social 
relationships from August 2005 to March 2007; and has been 
productive of poor overall functioning since April 2007, but 
the veteran does not meet schedular criteria for total 
occupational and social impairment.

3.  The veteran's Lichen Simplex disorder is not productive 
of constant exudation or itching, extensive lesions, or 
marked disfigurement; does not encompass 20 to 40 percent of 
the body or 20 to 40 percent of the exposed areas affected; 
and does not require systemic therapy such as 
corticosteroids, immunosuppressive drugs, or intensive light 
therapy.

4.  The veteran's left knee/patella degenerative joint 
disease was not productive of recurrent subluxation or 
lateral instability; limitation of motion on extension 
greater than 0 degrees; or flexion less than 60 degrees at 
any time during the appeal period.

5.  The veteran has a nontender and reducible right inguinal 
hernia, and a residual scar status post left inguinal 
herniorraphy that is well healed, nontender, and less than 6 
square inches.


CONCLUSIONS OF LAW

1.  A current poly-substance dependence disability is not 
demonstrated by the evidence of record.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303,3.310 (2008).  

2.  The criteria for an initial disability rating in excess 
of 10 percent for degenerative joint disease, left 
knee/patella are not met for any period of time covered by 
this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5003, 5256-5263 
(2008).

3.  The criteria for an initial disability rating in excess 
of 10 percent for Lichen Simplex, Chronic, are not met for 
any period of time covered by this appeal.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118 (2001, 
2008).

4.  The criteria for an initial disability rating in excess 
of 30 percent prior to August 26, 2005, for an anxiety 
disorder, not otherwise specified, with depressive features 
and claustrophobia are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9413 (2008).

5.  The criteria for an initial disability rating of 50 
percent beginning August 26, 2005, to March 28, 2007, for an 
anxiety disorder, not otherwise specified, with depressive 
features and claustrophobia are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9413 (2008).

6.  The criteria for an initial disability rating in excess 
of 70 percent beginning March 28, 2007, for an anxiety 
disorder, not otherwise specified, with depressive features 
and claustrophobia are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9413 (2008).

7.  The criteria for an initial disability rating in excess 
of 10 percent for a left and right inguinal hernia are not 
met for any period of time covered by this appeal.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.114, 4.118 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection, drug dependency 

The veteran seeks service connection for illegal substance 
abuse, which he says began "the first or second day after 
[he] arrived in Vietnam."

An injury or disease will not be deemed to have been incurred 
in line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  
However, service connection for compensation can be had for 
an alcohol or drug abuse disability acquired as secondary to, 
or as a symptom of, a service-connected disability.  See 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  
Compensation may be awarded only "where there is clear 
medical evidence establishing that alcohol or drug abuse is 
caused by a veteran's primary service-connected disability, 
and where the alcohol or drug abuse disability is not due to 
willful wrongdoing."  Allen, 237 F. 3d at 1381.  

During a February 2002 C&P psychiatric examination the 
veteran reported that he used a certain illegal drug from 
1970 until 1982.  He also reported the one time only use of 
two other illegal drugs, and said that he used to drink and 
smoke until 1985.  No diagnosis was proffered.  C&P 
psychiatric examination done in October 2002 documented the 
veteran as reporting the illegal use of substances in 
December 1969.  Axis I diagnosis was "anxiety disorder, NOS 
[not otherwise specified]" and "polysubstance dependence, 
in alleged remission."  Subsequent examinations in November 
2004 and April 2007 also yielded a diagnosis of anxiety 
disorder, NOS; with depressive features; however, the veteran 
has not been diagnosed with substance dependency since that 
time, and the record (including VA psychiatric treatment 
records dating from August 2005) contains no evidence of a 
current substance abuse disorder.  Indeed, the veteran has 
consistently denied the use of any illicit substance 1985, 
and his wife denies knowledge of any illicit drug use by the 
veteran, past or present.  In the absence of evidence of any 
illicit drug use for over 20 years, the Board finds that even 
if the veteran's past substance dependence was a component of 
his now service-connected anxiety disorder, NOS; with 
depressive features - which the evidence does not in fact 
show, it is no longer an active component of his documented 
problem list.  See also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists).  Service connection for drug 
dependency as secondary to a service-connected disability 
must therefore be denied.  38 C.F.R. § 3.310.

Reasonable doubt has been considered but not accorded since, 
as just explained, the evidence is not in equipoise.  
38 C.F.R. § 3.102.  

II.  Rating in excess of 30 percent prior to March 28, 2007, 
and in excess of 70 percent beginning March 28, 2007, 
for anxiety disorder, not otherwise specified, with 
depressive features

In a rating decision dated in December 2002 the RO granted 
service connection for an anxiety disorder, not otherwise 
specified (claimed as depression and claustrophobia), with an 
evaluation of 30 percent effective January 1, 2001, which the 
veteran appealed.  

In a rating decision dated in July 2007 the RO increased the 
rating for the veteran's psychiatric disability from 30 
percent to 70 percent, and granted an extraschedular 
individual unemployability (TDIU) rating effective March 28, 
2007.  The issue thus on appeal is whether the veteran is 
entitled to an initial disability evaluation in excess of 30 
percent prior to March 28, 2007, and in excess of 70 percent 
beginning March 28, 2007, for anxiety disorder, not otherwise 
specified, with depressive features.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  However, it is the responsibility 
of the rating specialist to interpret reports of examination 
in the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2.

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on an examiner's assessment of the level of disability 
at the moment of examination.  It is the responsibility of 
the rating specialist to interpret reports of examination in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2.

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th Ed.) (DSM-IV).  GAF scores ranging between 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

Under the provisions of 38 C.F.R. § 4.130, a 30 percent 
evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9413.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  The highest rating of 100 percent 
evaluation is not warranted unless there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).   

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

VA medical records dated in October 2001 show treatment for a 
mood disorder without further elaboration.  In February 2002 
the veteran was accorded a compensation and pension (C&P) 
mental disorders examination.  During the examination he 
reported being extremely anxious and sweaty in airplanes 
since 1996, and described feelings of anxiety.  He admitted 
to drug use during service.  He also reported that he forgets 
appointments, and said that he remained at home "all the 
time."  

Mental examination found the veteran to be alert and oriented 
times three; however, mood was depressed and anxious, affect 
was blunted, and attention and concentration were fair.  
Memory was "very fair" for some issues and "poor" for 
others.  Insight and judgment were "fair to poor," and 
impulse control was fair.  Speech was clear and coherent, but 
the examiner noted that the veteran was "somewhat slow in 
his responses."  However, the examiner noted that there was 
no evidence of hallucinations, or of suicidal or homicidal 
ideation.

In October 2002 a C&P claims file review was conducted.  The 
examiner noted October 2002 retirement examination diagnoses 
of generalized anxiety disorder and depression, but remarked 
that there was "no formal psychiatric evaluation treatment, 
notes, or documentation of the claimed psychiatric 
conditions, other than the veteran's own statement."  The 
examiner also noted that the claimed psychiatric treatment 
documents were not available in the claims file.  He then 
averred as follows:  

Based on the limited information 
available and the limited information 
provided by the veteran, we could only 
give the following diagnoses:

Axis I:	Anxiety disorder, NOS.
	Polysubstance dependence, in 
alleged remission.
Axis II:	Personality disorder, 
NOS.
Axis III:	See medical records.
Axis IV:	Unspecified.
Axis V:	Global assessment of 
functioning, current of 85.

VA treatment notes dated in June 2004 describe the veteran as 
alert and oriented times three, but tearful and anxious.  
Treatment providers also noted that the veteran was working.

In July 2004 the veteran was accorded an RO hearing.  During 
the hearing he testified that he was working, but said that 
he had problems sleeping and with his concentration.  He also 
complained of feeling "closed in," and of being unable to 
"solve the most simple problem."

In November 2004 the veteran was accorded another C&P 
examination.  During the examination he said that he had not 
worked since September 2004.  He reported being depressed and 
said that he was unable to stay in closed areas.  He also 
complained of sleep disturbance and of forgetfulness.  

Mental examination found the veteran to be alert and oriented 
times three, but mood was anxious and depressed, and affect 
constricted.  Attention and concentration were good, and 
memory, insight, and judgment were fair.  Speech was clear 
and coherent, and the veteran exhibited good impulse control.  
The examiner also reported that there were no delusions or 
hallucinations, or suicidal or homicidal ideation.  Global 
assessment of functioning (GAF) was 65.  See DSM IV.

VA treatment records dated in August 2005 noted "history of 
chronic treatment for depression," and mild psychomotor 
retardation, but the veteran was found to be oriented in all 
spheres.  Treatment providers also noted that thought content 
was logical and normal, affect was appropriate, and judgment 
was fair, but insight and recent memory were poor.  Treatment 
providers attributed the veteran's depressive symptoms to 
bereavement over the death of his father and financial 
problems.  GAF was 50.

In July 2006 the veteran was accorded yet another C&P 
examination.  During the examination he reported being 
depressed since the death of his father the previous year.  
He also complained of trouble sleeping, and of feeling tired.  
The veteran reported that he was retired.  The examiner noted 
that there was some hand wringing during the examination.

Mental examination found the veteran to be alert and oriented 
times three, but there was paucity of ideas and poverty of 
thought.  Speech was hesitant and affect constricted.  Memory 
was normal.  No hallucinations or suicidal or homicidal 
ideation was detected.  There were no obsessive or 
ritualistic behaviors or panic attacks.  

VA treatment records dated in September 2006 advise of mild 
psychomotor retardation, but thought processes and content 
were normal, and the veteran was described as oriented in all 
spheres.  Mood was depressed and anxious and recent memory, 
insight, and judgment were poor, but there was no abnormality 
of perception.  Treatment providers noted the veteran's 
complaints of frequent crying spells and difficulty dealing 
with stressful situations like his family and financial 
problems.  According to the examiner, industrial and social 
impairment were mild.  He added that the veteran had 
excellent relations with his family but had not maintained 
close relations with friends since his retirement and was 
isolated since his father's death.  He also noted that the 
veteran did not maintain contact with his brother due to a 
family conflict, and did not communicate with next door 
neighbors.  GAF was determined to be 50.  

VA treatment records dated in March 2007 advise of no motor 
abnormality.  Thought processes were coherent and logical and 
content was normal, and the veteran was oriented in all 
spheres, but recent memory was poor.  Mood was depressed and 
anxious, but there was no abnormality of perception.  
Judgment and insight were fair.  GAF was at a level of 60.

In April 2007 the veteran was again examined by VA.  During 
the examination he complained of forgetfulness, irritability, 
and problems sleeping.  He also mentioned the death of his 
father.  He was cooperative and attentive toward the examiner 
but reported that he had no relation with and had not talked 
to his wife or son for a long time.  He added that he had 
been aggressive and harsh with them with many quarrels.

Mental examination found him to be alert and cooperative, but 
also tangential and circumstantial.  Affect was blunted, sad, 
and tearful.  Speech was spontaneous, clear, and coherent, 
but psychomotor activity was lethargic.  Thought processes 
and content were unremarkable, and memory was normal, but 
insight and judgment were poor, and mood was depressed and 
tearful.  Impulse control was fair, with the examiner noting 
that the veteran "ha[d] been violent, verbally aggressive."  
There were no hallucinations, or suicidal or homicidal 
ideation.  Axis I diagnosis was "Anxiety disorder, NOS (not 
otherwise specified); with depressive features."  GAF was 
50.  The examiner added that there was moderately severe 
social and industrial impairment.  The examiner also remarked 
as follows:

He is depressed, tearful, irritable, 
hopeless and aggressive; has poor social, 
interpersonal and marital relations; has 
poor response to medications; and has 
remained unemployed, with a poor overall 
functioning.   

Based on the veteran's history, records 
and evaluations, we consider that the 
veteran is unemployable due to his 
neuropsychiatric condition.  The veteran 
has presented serious impairment in his 
marital, interpersonal, occupational and 
social functioning.  He has poorly 
responded to treatment and is in need of 
continued monitoring and treatment.

Analysis

Evidence, including 2002 and 2004 C&P examination findings, 
of at most mild to moderate impairment due to such symptoms 
as depressed mood, anxiety, chronic sleep impairment, and 
recent memory loss/forgetfulness, and as reflected by GAFs 
ranging from 85 in 2002 to 65 in November 2004, belies a 
rating in excess of 30 percent prior to August 2005.  See 38 
C.F.R. § 4.130, Diagnostic Code 9413.  See 38 C.F.R. § 4.2.  
Indeed, the Board notes that the veteran was working until 
his longevity-based retirement in September 2004.  However, 
beginning in August 2005 the evidence shows a decided decline 
in functioning, as reflected by repeated GAF scores of 50.  
Although a single GAF of 60 was reported in March 2007, 
subsequent GAF in April 2007 was 50, and symptomatology in 
March 2007 was consistent with that described in August 2005.  
Consequently the evidence, when viewed as a whole, is 
indicative of occupational and social impairment with reduced 
reliability and productivity such that a 50 percent 
evaluation is warranted beginning August 2005.  See 38 C.F.R. 
§ 4.2; see also DSM IV.  While there is an indication that 
some of the deterioration in the veteran's functioning may 
have been due to the death of the his father, no ratio has 
been provided, and the Board is precluded from ascribing 
symptoms to various origins in the absence of medical 
evidence that fails to do so.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  Accordingly, based on the competent 
evidence of record, and according the veteran every 
reasonable doubt, the Board finds that the criteria for a 
rating of 50 percent are met beginning August 26, 2005; the 
earliest date of supportive psychiatric evidence.  38 C.F.R. 
§§ 3.102, 4.2, 4.130, Diagnostic Code 9413; Fenderson, 12 
Vet. App. 119, 126.  

As regards a rating in excess of 50 percent prior to March 
28, 2007, the Board finds that the evidence does not show the 
presence of occupational and social impairment with 
deficiencies in most areas due to such symptoms as suicidal 
ideation; obsessional rituals; speech intermittently 
illogical obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
inability to establish and maintain effective relationships, 
etc.  While it was noted in July 2006 that the veteran was 
having difficulty dealing with stressful situations like his 
family and financial problems, this alone is insufficient to 
support a higher rating of 70 percent.  Moreover, the Board 
notes that in September 2006, the veteran was assessed as 
having only mild industrial and social impairment.  However, 
it is important to note that GAF scores of 50 and symptoms 
such as recent poor memory, poor insight, poor judgment, 
depressive symptoms, social isolation, difficulties with 
familial relationships, do support the assignment of a 50 
percent evaluation from August 26, 2005, to March 28, 2007.  

However, there is no report of the kinds of symptoms (such as 
gross impairment in thought processes or communication; 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of closes relatives, 
own occupation, or own name) that would warrant a rating in 
excess of 70 percent.  Indeed, the veteran continues to be 
described as fully alert and oriented, with no evidence of a 
formal thought disorder, and there are no reported GAF scores 
below 50.  The criteria for the highest rating of 100 percent 
are thus not met.  38 C.F.R. §§ 3.102, 4.2, 4.130, Diagnostic 
Code 9413.  A rating in excess of 70 percent beginning March 
28, 2007, is therefore not warranted.  

Reasonable doubt has been considered and accorded in the 
assignment of the interim rating of 50 percent from August 
26, 2005, to March 28, 2007.  38 C.F.R. § 3.102.

Referral of this matter for consideration by VA's Director of 
Compensation and Pension Service in accordance with 38 C.F.R. 
§ 3.321 is not warranted since the veteran has already been 
accorded an extra-schedular (TDIU) rating for his service-
connected anxiety disorder.  



III.  Rating in excess of 10 percent for Lichen Simplex, 
chronic.

The December 2002 rating decision also included a grant of 
service connection for a skin disorder diagnosed as Lichen 
Simplex, Chronic, with an evaluation of 10 percent effective 
January 1, 2001.  The veteran has appealed the initial rating 
for his skin disability, which has purportedly been evaluated 
under the provisions of Diagnostic Code 7899-7822 since 
service connection was established.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7822.  However, in its March 2004 statement 
of the case the RO indicated that the veteran's skin disorder 
had, consistent with VAOPGCPREC 3-2000, been evaluated under 
the provisions of Diagnostic Code 7806 prior to August 30, 
2002, since Diagnostic Code 7822 did not exist prior to 
August 30, 2002.  See VAOPGCPREC 3-2000 (holding that the 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change).

The assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In that regard the Board 
notes that the rating schedule does not contain a specific 
listing for Lichen Simplex, chronic, but since Lichen Simplex 
chronicus is defined as "an eczematous dermatitis due to 
repeating itching and rubbing or scratching of the skin" 
(see DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 924 (28th Ed. 1994), 
and inasmuch as Diagnostic Code 7806 and Diagnostic Code 7822 
(effective August 30, 2002) both provide for evaluation of 
skin disorders characterized by recurrent itching and rash, 
the Board finds that evaluation of the veteran's service-
connected skin disorder is appropriate, by analogy, under 
these criteria.  See 38 C.F.R. § 4.20 (When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous).

Prior to August 30, 2002, a noncompensable evaluation was 
warranted for eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  38 C.F.R. § 4.118, Diagnostic Code 7806 (as in effect 
prior to August 30, 2002).  A 10 percent disability 
evaluation was warranted for eczema with exfoliation, 
exudation, or itching involving an exposed surface or 
extensive area, and a 30 percent disability evaluation was 
assigned for eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  Id.  The highest 
rating of 50 percent was warranted for ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant eczema.  Id.  

Effective August 30, 2002, the schedule for evaluation of 
skin disorders was amended to provide for a noncompensable 
rating for dermatitis or eczema involving less than 5 percent 
of the entire body, or less than 5 percent of exposed areas 
affected and requiring no more than topical therapy during 
the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (effective August 30, 2002).  A 10 percent disability 
evaluation is warranted where at least 5, but less than 20 
percent of the entire body is affected, or for at least 5 but 
less than 20 percent of the exposed affected areas, or where 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of less than six weeks during the prior 12-month 
period.  Id.  A 30 percent evaluation is warranted for 
dermatitis or eczema over 20 to 40 percent of the body or 20 
to 40 percent of the exposed areas affected, or where 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly during the prior 12- 
month period.  Id.  The highest rating of 60 percent is 
warranted where more than 40 percent of the entire body or 
more than 40 percent of exposed areas is affected, or; where 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during the past 12-month.  Id.  

In 2002 the skin regulations were amended to include criteria 
for the evaluation of papulosquamous disorders.  Under the 
provisions of Diagnostic Code 7822 a noncompensable rating is 
assigned for papulosquamous disorders not listed elsewhere 
(including lichen planus, large or small plaque 
parapsoriasis, pityriasis lichenoides et varioliformis acuta 
(PLEVA), lymphomatoid papulosus, and pityriasis rubra pilaris 
(PRP)) involving less than 5 percent of the entire body, or 
less than 5 percent of exposed areas affected and requiring 
no more than topical therapy during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7822 (in effect beginning 
August 30, 2002).  A 10 percent disability evaluation is 
warranted where at least 5, but less than 20 percent of the 
entire body is affected, or for at least 5 but less than 20 
percent of the exposed affected areas, or where systemic 
therapy or intensive light therapy is required for a total 
duration of less than six weeks during the past prior 12-
month period.  Id.  A 30 percent evaluation is warranted if 
20 to 40 percent of the body or 20 to 40 percent of the 
exposed areas affected is involved, or where systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required for a total duration of six weeks or more, but not 
constantly during the prior 12- month period.  Id.  The 
highest rating of 60 percent is warranted where more than 40 
percent of the entire body or more than 40 percent of exposed 
areas is affected and constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs is required during the past 12-month.  Id.  

The Board notes that the veteran is entitled to the most 
favorable of the versions of a regulation that was revised 
during his appeal.  See VAOPGCPREC 7-2003.  However, the 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 
(2000).

In March 2002 the veteran was accorded a C&P skin 
examination.  During the examination he complained of 
intermittent episodes of rash and itching.  Physical 
examination found multiple hypo and hyperpigmented macules 
and scars on both legs with mild swelling.  The examiner 
specifically noted a "hyperpigmented rash on right lower leg 
with early lichenification."  Diagnoses were:

1.  Both inflammatory hypo and 
hyperpigmentation due to unknown 
process.
2.  Scarring, secondary to unknown 
process.
3.  Early lichen simplex, chronic.

A separate C&P general medical examination done in February 
2002, noted "dermatitis of leg, with loss of hair in both 
legs."  The examiner also referred to "hyperchromic spots 
in both legs, otherwise normal skin.  No evidence of edema."  
Diagnosis was "dermatitis, both legs."  VA medical records 
dating from 2001 to 2007 show no more than topical treatment 
for skin discoloration of the legs.

In May 2007 the veteran was accorded another C&P skin 
examination.  During the examination he reported "an itchy 
rash on the lower leg since military service," and said that 
he had treated his condition with Aloe Vera lotion and baby 
lotion for the past year.  Physical examination revealed 
"lichenified plaques" on the lower legs, with excoriations 
and hyperpigmented patches encompassing "5 percent of the 
entire skin affected."  No exposed skin was affected, and 
there was no disfigurement.  The examiner added that the 
veteran's "Lichen simplex chronicus" does not affect his 
ability to perform his normal activities of daily living or 
to engage in a gainful occupation.  VA treatment records 
dated in August 2007 advise of "hyperpigmented macules" in 
the anterior tibial area.

The evidence does not support a rating in excess of 10 
percent for any period of time covered by this appeal.  While 
the veteran does have a recurrent itchy rash, there is no 
indication of constant exudation or itching, extensive 
lesions, or marked disfigurement, so a rating of 30 percent 
or more under the provisions of Diagnostic Code 7806 as in 
effect prior to August 30, 2002, is not warranted.  In that 
regard it is noted that the veteran himself reports only 
intermittent episodes of rash and itching since service.  In 
addition, the veteran's skin disorder does not encompass 20 
to 40 percent of the body or 20 to 40 percent of the exposed 
areas affected, and there is no evidence of required systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs, or intensive light therapy for a total duration of at 
least six weeks or more.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7806 and 7822 (as in effect beginning August 30, 2002).  
The criteria for a rating in excess of 10 percent are thus 
not met at any time during the appeal period.  

In reaching this conclusion the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  There is no evidence of tender, painful, 
ulcerating scars, or scars that limit function of the legs, 
or scars of at least six square inches, so evaluation under 
the scar provisions of Diagnostic Codes 7801-7805 is not 
warranted.  38 C.F.R. § 4.118 (2001, 2008).  He does not have 
Leishmaniasis, Discoid lupus erythematosus, Tuberculosis 
luposa, Dermatophytosis, Psoriasis, a Bullous disorder, or 
Exfoliative dermatitis, so evaluation under Diagnostic Codes 
7807-7817 (as in effect throughout the appeal period) is not 
warranted.  Id.  He does not have Verruga peruana, Pemphigus, 
Pinta, or skin growth (benign or malignant), so evaluation 
under the provisions of Diagnostic Codes 7810, 7812, 7815, 
7818, and 7819 (as in effect prior to August 30, 2002) is not 
warranted.  38 CFR 4.118.  He also does not have neoplasms, a 
collagen-vascular disease, a disease of keratinization, 
Urticaria, Vasculitis, multiforme Erythema, acne, Chloracne, 
alopecia, Hyperhidrosis, melanoma, or scarring alopecia, so 
evaluation under Diagnostic Codes 7818-7819, 7824-7833 is not 
warranted.  38 CFR 4.118 (as in effect beginning August 30, 
2002).  Moreover, the schedule does not provide for a rating 
in excess of 10 percent for Vitiligo (see 38 C.F.R. § 4.118, 
Diagnostic Code 7823 (as in effect beginning August 30, 
2002)), so evaluation under that criteria is not warranted.

Reasonable doubt has been considered, however, the record 
does not contain an approximate balance of negative and 
positive evidence on the merits for a finding in the 
veteran's favor.  38 C.F.R. § 3.102.  

The Board further finds that assignment of an extra-schedular 
rating is not warranted since there is no evidence that the 
veteran's skin disability has resulted in marked interference 
with his earning capacity or employment or necessitated 
frequent periods of hospitalization.  



IV.  Rating in excess of 10 percent for degenerative joint 
disease 
of the left knee and patella.

The veteran also seeks a higher initial rating for his 
service-connected left knee/patella disability, which is 
currently rated under the limitation of flexion provisions of 
Diagnostic Code 5260-5003. 

Limitation of flexion under Diagnostic Code 5260 is 
noncompensable if flexion is limited to 60 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 10 percent 
evaluation is warranted if flexion is limited to 45 degrees, 
and a 20 percent is warranted when flexion is limited to 30 
degrees.  The highest rating of 30 percent is warranted when 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Limitation of extension is noncompensable if extension is 
limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Diagnostic Code 5261 also provides for a 10 percent 
evaluation when extension is limited to 10 degrees; a 20 
percent evaluation when extension is limited to 15 degrees; a 
30 percent evaluation when extension is limited to 20 
degrees; a 40 percent evaluation when extension is limited to 
30 degrees; and a 50 percent evaluation when extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

A disorder of the knee involving recurrent subluxation or 
lateral instability is given a rating of 30 percent for 
severe subluxation or lateral instability, 20 percent for 
moderate subluxation or lateral instability, and 10 percent 
for slight subluxation or lateral instability.  38 C.F.R. 
§ 4.71a) Diagnostic Code 5257.

Where a knee disability is rated under Diagnostic Code 5257, 
a separate 10 percent rating for arthritis may be assigned 
under Diagnostic Code 5003 if motion is inhibited by pain.  
VAOPGCPREC 9-98.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. §§ 4.40, 
4.59.  

Diagnostic Code 5003 also provides for a 20 percent rating 
upon x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups with occasional 
incapacitating exacerbations, and a 10 percent rating upon x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups; however, ratings based on x-ray 
findings may not be combined with ratings based on limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 
(1).  If the limitation of motion is noncompensable, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1996); and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as entitled to at least the minimum compensable 
rating for the joint.  The joints involved should be tested 
for pain on both active and passive motion, in weight-bearing 
and nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.   Crepitation 
either in the soft tissues such as the tendons or ligaments, 
or crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Id.  

As previously noted, it is the responsibility of the rating 
specialist to interpret reports of examination in the light 
of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability present.  
38 C.F.R. § 4.2.

The evidence includes the report of a January 2002 C&P 
examination.  During the examination the veteran reported no 
left knee pain, but complained of an occasional inability to 
extend his knee.  He said that his left knee pain was 
precipitated by rising from his bed and running.  He also 
reported that he had difficulty driving comfortably, and was 
unable to run and play basketball or volleyball; however, he 
said that he took no painkillers, and used no assistive 
devices to ambulate.  Physical examination found positive 
crepitation of the left knee and a positive patellar-grinding 
test, but the examiner remarked that the veteran had a normal 
gait pattern, and there was no pain on motion, edema, 
effusion, instability, weakness, tenderness, heat, or 
recurrent subluxation or dislocation.  The examiner also 
detected no symptoms of inflammatory arthritis.  Range of 
motion testing showed 0 degrees of extension and 135 degrees 
of flexion.  X-rays showed "marginal osteophyte formations" 
and "small spur formations" at the superior and inferior 
aspects of the posterior surface of the patella.  Diagnosis 
was "mild degenerative joint disease."  

VA treatment record dated in October 2002 reflects a 
diagnosis of degenerative joint disease of the left knee.  VA 
treatment record dated in August 2004 shows a diagnosis of 
osteoarthritis of knees.

In November 2004 the veteran was accorded another C&P 
examination.  During the examination he complained of "left 
knee aching pain and decreased range of motion."  He 
reported moderate daily pain and severe pain on flareups 
standing, walking, and climbing stairs, and averred that his 
left knee pain was worse than at the time of his previous C&P 
examination.  He complained of increased pain with certain 
movements of the left knee, and of posterior knee swelling.  
He also complained of locking while in bed, and of his knee 
occasionally "giving away" during ambulation, but reported 
no episodes of dislocation or recurrent subluxation.  He said 
that he used a one point cane as needed.

Physical examination found a positive patellar grinding test, 
and the knee was tender to palpation at patellar facets 
laterally and medially, but there was no inflammatory 
arthritis, rubor, calor, swelling, effusions.  In addition, 
McMurray, anterior-posterior drawer, valgus-varus, and 
Lachman's tests were all negative, and no popliteal fossa 
abnormality palpated.  The examiner also noted that the 
veteran that the veteran ambulated with "equal step length 
and normal cadence."  Range of motion testing found 0 
degrees of extension and 130 degrees of flexion, with pain at 
130 degrees of flexion.  The examiner added that the knee was 
"not additionally limited by pain, fatigue, weakness or lack 
of endurance following repetitive use during physical 
examination."  Diagnosis was "degenerative joint disease 
left knee."  

An orthopædic clinic note dated in April 2006 documented a 
diagnosis of degenerative joint disease.

In April 2007 the veteran was accorded yet another C&P 
examination.  During the examination he reported a fall 
secondary to his left knee condition, and complained that his 
left knee pain was "progressively worse."  He specifically 
complained of left knee pain, weakness, and instability, with 
weekly flares of painful motion with prolonged kneeling or 
walking, but no episodes of dislocation or subluxation.  The 
examiner noted that the veteran walked with an antalgic gait.  
Physical examination found crepitation, grinding, and some 
subpatellar tenderness, but no instability, and no 
constitutional symptoms of arthritis.  Active range of motion 
testing found 0 degrees of extension to 90 degrees of 
flexion, with pain beginning at 90 degrees of flexion.  There 
was no additional limitation of motion on repetitive use.  
Various ligament laxity tests, and McMurray and Apley 
Compression tests, were all negative.  X-rays of the left 
knee showed narrowing of the medial and lateral compartments, 
and spurring at the medial femoral condyle, at the tibial 
spines and at the patella.  Diagnoses were "degenerative 
joint disease" and "intra-articular calcification at the 
suprapatellar bursa."  The disability was assessed as having 
a mild effect on chores, recreation, traveling, and as 
preventing exercise and sports.

Although the foregoing evidence corroborates the veteran's 
complaint of progressively worsening left knee 
symptomatology, there is no clinical evidence of instability 
or limitation of extension at any time during the appeal 
period, so evaluation under the provisions of Diagnostic Code 
5257 and 5261 is not warranted.  38 C.F.R. § 4.71a.  
Moreover, left knee flexion of at worst 90 degrees greatly 
exceeds the criteria for even a noncompensable rating under 
the provisions of Diagnostic Code 5260.  Id.  A rating based 
on x-ray evidence of arthritis is also not warranted since 
there is no involvement of 2 or more major joints or 2 or 
more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Evaluation under the provisions of Diagnostic Code 
5256 is also inappropriate as there is no diagnosis of 
ankylosis of the left knee.  Likewise, evaluation under 
Diagnostic Codes 5258-5259 is not warranted since the veteran 
is not service-connected for semilunar cartilage dislocation 
or removal.  38 C.F.R. § 4.71a, Diagnostic Codes 5258-5259.  
Additionally, there are no findings of impairment of the 
tibia and fibula, so evaluation under Diagnostic 5262 is not 
warranted.  Finally, evaluation under Diagnostic Code 5263 is 
inapplicable since the veteran does not have a diagnosis of 
genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Code 5263.  
Nevertheless, the Board notes the veteran's complaints of 
pain and clinical findings of left knee crepitation, patellar 
grinding, and less than full flexion throughout the appeal 
period.  See 38 C.F.R. § 4.71, Plate II.  The Board thus 
finds that a maximum rating of 10 percent, but no more, for 
pain on motion (as has already been assigned by the RO) is 
appropriate.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson, 9 Vet. 
App. 7; DeLuca, 8 Vet. App. at 206.

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45, addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca, at 206-07.  These factors have been taken into 
consideration in awarding a disability evaluation of 10 
percent for pain on motion.  

The assignment of an extra-schedular rating has been 
considered in this matter under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no evidence that the veteran's 
service-connected left knee disability has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or that 
it has necessitated frequent periods of hospitalization.  In 
fact, it appears that post-service the veteran has never been 
hospitalized for treatment of his service-connected left knee 
disability.  Moreover, there is no evidence, and the veteran 
does not allege, that he left his former employer(s) or that 
his employment was adversely because of his left knee 
disability.  Accordingly, the Board finds that the impairment 
resulting from the veteran's left knee is appropriately 
compensated by the currently assigned schedular rating.  
Referral by the RO to the Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is thus not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

V.  Rating in excess of 10 percent for bilateral inguinal 
hernia

The December 2002 rating decision also included a grant of 
service connection for status post left inguinal hernia 
surgery and right reducible inguinal hernia, with an 
evaluation of 10 percent effective January 1, 2001.  The 
veteran has appealed the initial rating for his hernia 
disability, which has been continuously evaluated under the 
provisions of Diagnostic Code 7338 since service connection 
was established.  

Under the provisions of Diagnostic Code 7338, a 
noncompensable rating is warranted for an inguinal hernia 
that is small, reducible, or without true hernia protrusion, 
or where it is not operated, but remediable.  38 C.F.R. § 
4.114, Diagnostic Code 7338.  A 10 percent rating is 
warranted where there is postoperative recurrence of the 
hernia that is easily reducible and well supported by truss 
or belt.  Id.  A 30 percent rating is warranted where there 
is a small, post-operative, recurrent or unoperated 
irremediable hernia that is not well supported by truss or 
not readily reducible.  Id.  A large post-operative, 
recurrent hernia that is considered inoperable, which is not 
well supported under ordinary conditions and is not readily 
reducible warrants a 60 percent rating.  Id.  

C&P examination done in March 2002 revealed a well-healed 
surgical scar in the left inguinal region.  Abdomen was soft, 
depressible, and non-tender, and no palpable masses or 
visceromegaly was detected.  Diagnosis was right reducible 
hernia, asymptomatic; status post left inguinal herniorraphy, 
well healed scar.  

VA treatment records dating from 2001 to 2006 show no 
symptomatology.  Treatment records dated in June 2004 
specifically advise that the abdomen was "non tender, non 
distended, soft and depressible," with "no masses [or] 
organomegaly."  

In November 2004 the veteran was accorded another C&P 
examination.  The examiner documented the veteran as 
reporting that he was "doing well, no complaints;" but he 
evidently did complain of pain on effort in the right 
inguinal area.  Physical examination found a soft, movable, 
nontender right inguinal hernia, and a 4 inch long, 0.5 
centimeters wide, healed scar in the left inguinal area.  
There was no limitation of motion, discharge, or evidence of 
a ventral hernia, but the examiner noted that there was some 
deformity.  The diagnoses were left inguinal herniorraphy, 
healed, and right inguinal hernia, not incarcerated.

In May 2007 the veteran underwent yet another C&P 
examination.  During the examination he complained of pain in 
the left inguinal area "off and on."  He also complained of 
pain in the right inguinal hernia on effort, and said that he 
was unable to work in areas where effort is necessary because 
of the right inguinal hernia.  Physical examination found a 
healed, "skin color" scar in the left inguinal area 4 
inches long, 0.5 centimeters wide; and a soft, movable, 
reducible, nontender right inguinal hernia.  According to the 
examiner, the veteran is unable to work in areas where an 
effort is necessary because of the right inguinal hernia.

The record contains no evidence of a large post-operative, 
recurrent, inoperable hernia that is not well supported under 
ordinary conditions and not readily reducible at any time 
during the appeal period, so the criteria for the highest 
rating of 60 percent under the inguinal hernia provisions of 
Diagnostic Code 7338 are not met.  See 38 C.F.R. § 4.114.  
Although the examiner avers that the veteran is 
occupationally limited due to his right inguinal hernia the 
Board notes that the hernia is nontender and reducible and 
that the veteran was noted to be afraid of having the 
operation.  In addition, while the evidence confirms the 
presence of a scar at the site of the left herniorraphy, the 
scar is well healed, nontender, does not limit function, and 
is less than 6 square inches, so it does not meet the 
criteria for a separate, compensable rating for a scar at any 
time during the appeal period.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 (2001, 2007, 2008); Schafrath, 1 
Vet. App. 589.  Accordingly, the criteria for a rating in 
excess of 10 percent for a bilateral inguinal hernia are not 
met.  

Reasonable doubt has been considered but not accorded since 
the evidence is not in equipoise.  38 C.F.R. § 3.102.  

The Board further finds that assignment of an extra-schedular 
rating is not warranted since there is no evidence that the 
veteran's right reducible inguinal hernia or any residuals 
stemming from the veteran's service-connected left inguinal 
hernia surgery has resulted in marked interference with his 
earning capacity or employment or necessitated frequent 
periods of hospitalization.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the claimant of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

With regard to the veteran's claim for service connection for 
drug dependency, a letter from the RO dated in September 2001 
apprised the veteran of the information and evidence 
necessary to establish his claim for service connection; of 
the evidence that VA would seek to provide; and of the 
information and evidence that he was expected to provide.  In 
a letter dated in February 2008 he was notified of how VA 
determines disability ratings and effective dates.  Although 
the 2008 letter was sent after the rating decision, since 
service connection is being denied, no disability rating or 
effective date will be assigned, so there is no possibility 
of any prejudice to the veteran.  The Board thus finds that 
the veteran was provided adequate notice in accordance with 
38 U.S.C.A. §§ 5103, 5103A with regard to his claim for 
service connection.  

As regards the veteran's appeals for higher initial ratings 
for his service-connected psychiatric, skin, left knee, and 
bilateral inguinal hernia disabilities, the Board notes that 
these claims stem from the initial grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated; additional notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, as these 
appeals concern an initial rating, notice in accordance with 
Vazquez is not warranted.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Regarding the duty to assist, treatment records have been 
obtained and associated with the claims file.  Furthermore, 
the veteran has been accorded multiple VA examinations, and 
the reports of these examinations are of record.  

The Board notes that during his November 2004 C&P examination 
the veteran reported that he had filed for Social Security 
(SSA) disability benefits, but finds remand for those records 
to be unnecessary.  The veteran has not reported to the RO 
that SSA has any non-duplicative evidence relevant to his 
claims.  Moreover, according to the veteran himself, he has 
not engaged in the illicit use of drugs since 1985, so his 
claim for service connection for a substance abuse disorder 
need not be delved further.  In addition, the veteran reports 
that all of his medical care is provided through VA (see 
November 2004 C&P mental disorders examination report), and 
these records have already been obtained and associated with 
the claims file.  Finally, the veteran has been provided 
repeated C&P examinations subsequent to his request for 
higher initial disability ratings, and the evidence from 
those examinations (done as recently as May 2007), as well as 
the veteran's hearing testimony and written communications 
regarding his disabilities, is sufficient for rating 
purposes.  A remand would thus serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided); Counts v. Brown, 6 Vet. App. 473, 476 (1994) (in 
situations where it is not indicated how particular records 
might be useful or the veteran acknowledges that the records 
no longer exist, there is no need to obtain the records).  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for poly-substance dependence is denied.

An initial disability evaluation in excess of 30 percent 
prior to August 26, 2005, for anxiety disorder, not otherwise 
specified, with depressive features, is denied.

An initial disability evaluation of 50 percent from August 
26, 2005, to March 28, 2007, for anxiety disorder, not 
otherwise specified, with depressive features, is granted.

An initial disability evaluation in excess of 70 percent 
beginning March 28, 2007, for anxiety disorder, not otherwise 
specified, with depressive features, is denied.

An initial disability evaluation in excess of 10 percent for 
Lichen Simplex, chronic, is denied.

An initial disability evaluation in excess of 10 percent for 
degenerative joint disease of the left knee and patella is 
denied.

An initial disability evaluation in excess of 10 percent for 
status post left inguinal hernia surgery and a right 
reducible inguinal hernia is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


